Exhibit 10.7

 

LOGO [g360256g15y23.gif]

Fabrinet USA Inc.

4104-24th Street, Suite 345

San Francisco, CA 94114

August 20, 2012

Mr. Paul Kalivas

C/O Fabrinet USA, Inc.

4104-24th Street, Suite 345

San Francisco, CA 94114

Dear Paul,

The purpose of this letter is to amend your current employment arrangement with
Fabrinet USA, Inc. (“FUSA” or the “Company”) in connection with your appointment
to the position of Executive Vice President and Chief Administrative Officer of
FUSA, reporting to Mr. David T. Mitchell, Chief Executive Officer (CEO) of
Fabrinet. You will continue to serve as, and perform the responsibilities of,
General Counsel of FUSA. Your appointment will be effective July 5, 2012.

While you are employed by FUSA, you will devote substantially all of your
business time and efforts to the performance of your duties and use your best
efforts in such endeavors. By your execution of this agreement, you acknowledge
that your performance of the requirements of this new position (along with any
requirements of your General Counsel position) will not be in violation of any
other agreement to which you are a party.

Effective July 5, 2012, your annual base salary will be $325,000 to be paid on a
semi-monthly basis on or about the 15th and 30th of each month. Additionally,
you will be eligible to participate in Fabrinet’s Executive Incentive Plan. Any
target bonus, or portion thereof, will be paid as soon as practicable after the
Compensation Committee of the Board of Directors determines that the target
bonus (or relevant portion thereof) has been earned, but in no event shall any
such target bonus be paid later than sixty (60) days following the applicable
target bonus performance period. Receipt of any target bonus is contingent upon
your continued employment with FUSA through the date the bonus is paid.

In addition, you will be eligible to participate in FUSA’s Employee Benefits
Plan, which includes two hundred forty (240) hours paid time off (PTO), health
care (medical, dental & vision for you and your eligible dependents), 401(k)
plan and Group Term Life insurance. All reasonable business and travel expenses
will be reimbursable via monthly expense reporting pursuant to FUSA’s policies
and procedures, but in no event will any reimbursement occur later than the
fifteenth (15) day of the third month following the later of (i) the close of
the Company’s fiscal year in which such expenses are incurred or (ii) the
calendar year in which such expenses are incurred. You will be eligible to
receive a car allowance of $1,000 per month; provided that you are an employee
of FUSA on the date the car allowance is paid to you each month.

This offer is not to be considered a contract guaranteeing employment for any
specific duration. Employment with FUSA is on an at-will basis. Thus you are
free to terminate your employment for any reason at any time with or without
prior notice. Similarly, FUSA may terminate the employment relationship with or
without cause or notice. However, in the event your employment is terminated: 1)
as a result of a change in control (whether or not for good cause); or 2)
without good cause (without regard to whether there is a change in control), you
will receive (A) a lump sum payment of severance payable within ten
(10) business



--------------------------------------------------------------------------------

days from the date of your termination of employment, equal to (i) twelve
(12) months of your then present base salary, and (ii) any earned bonus as of
the date of your termination from employment; and (B) if you timely elect
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”), as amended, or a similar state program, reimbursement of the
costs to continue family medical coverage for the first twelve (12) months
following your termination of employment.

For purposes of the above paragraph, “change in control” means the occurrence of
any of the following events:

(i) A change in the ownership of the Company, which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total fair market value or the total
voting power of the stock of the Company. For purposes of this clause (i), if
any Person is considered to own more than 50% of the Company’s total fair market
value or total voting power, the acquisition of additional stock of the Company
by the same Person will not be considered a change in control; or

(ii) A change in the effective control of the Company which occurs (a) on the
date any Person acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such Person) ownership of
stock of the Company possessing 30% or more of the total voting power of the
stock of the Company, or (b) on the date that a majority of members of the Board
is replaced during any twelve (12) month period by Directors whose appointment
or election is not endorsed by a majority of the members of the Board prior to
the date of the appointment or election. For purposes of this clause (ii), if
any Person is considered to be in effective control of the Company, the
acquisition of additional control of the Company by the same Person will not be
considered a change in control; or

(iii) A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions. For purposes of this clause (iii), gross fair market value means
the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

For purposes of the above paragraphs, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction shall not be deemed a change in
control unless the transaction qualifies as a change in control event within the
meaning of Section 409A of the Code, as it has been and may be amended from time
to time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time (“Section 409A”).

 

- 2 -



--------------------------------------------------------------------------------

Further, and for the avoidance of doubt, a transaction shall not constitute a
change in control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that shall be owned in substantially the same proportions by the persons who
held the Company’s securities immediately before such transaction.

For purposes of the above paragraph, “good cause” means (i) an act of dishonesty
made by you in connection with your responsibilities as an employee; (ii) your
conviction of or plea of nolo contendere to a felony, or any crime involving
fraud, embezzlement or any other act of moral turpitude; (iii) your gross
misconduct; (iv) your unauthorized use or disclosure of any proprietary
information or trade secrets of the Company or any other party to whom you owe
an obligation of nondisclosure as a result of your relationship with the
Company; (v) your willful breach of any obligations under any written agreement
or covenant with the Company; or (vi) your continued failure to perform your
employment duties after you have received a written demand of performance from
the Company which specifically sets forth the factual basis for the Company’s
belief that you have not substantially performed your duties and have failed to
cure such non-performance to the Company’s satisfaction within thirty (30) days
after receipt of such notice.

Notwithstanding anything to the contrary in this letter, no Deferred
Compensation Separation Benefits (as defined below) will be considered due or
payable until you have incurred a “separation from service” within the meaning
of Section 409A.

In addition, if Fabrinet continues to be a public company with its securities
are listed on a stock exchange at the time of your involuntary termination of
employment, and at the time of such termination it is determined that you are a
“specified employee” within the meaning of Section 409A, the severance payable
to you, pursuant to this letter, when considered together with any other
severance payments or separation benefits that are considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”) that are payable within the first six (6) months following your
termination of employment, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
your termination of employment. Any amount paid under this letter that satisfies
the requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred
Compensation Separation Benefits for purposes of this paragraph. In addition,
any amount paid under this letter that qualifies as a payment made as a result
of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
specified limit in Section 1.409A-1(b)(9)(iii)(A) of the Treasury Regulations
will not constitute Deferred Compensation Separation Benefits for purposes of
this paragraph. Each payment and benefit payable under this letter is intended
to constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.

The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the payments and benefits to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. The parties to this letter
agree to work together in good faith to consider amendments to this letter, if
required, and to take such reasonable actions, which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to you under Section 409A.

 

- 3 -



--------------------------------------------------------------------------------

If you are in agreement with the provisions of this letter detailing the terms
of your employment with FUSA, please indicate your acceptance by signing below.

 

Sincerely, /s/ John Marchetti

John Marchetti

Chief Strategy Officer

Fabrinet USA, Inc.

I accept the offer of employment with FUSA under the terms described in this
letter. I acknowledge that this letter is the complete agreement concerning my
employment and supersedes all prior or concurrent agreements and representations
(including, for the avoidance of doubt, the November 28, 2007 offer letter
between you and FUSA and all subsequent amendments thereto), and may not be
modified in any way except in a writing executed by an authorized agent of FUSA.

 

/s/ Paul Kalivas

Paul Kalivas

 

August 20, 2012

Date

 

- 4 -